Title: To Thomas Jefferson from Thomas P. Jones, 5 March 1821
From: Jones, Thomas P.
To: Jefferson, Thomas


Sir
Warrenton (N C)
March 5th 1821
Although the writer of this address is not personally known to you, he pursuades himself that the warm interest which you are known to take in the affairs of the University of Virginia, will plead his excuse for troubling you on the present occasion.When my friend Judge Cooper passed through this place on his way to Columbia, he mentioned the University as likely to afford at some future period, a situation suiting my habits and pursuits, and worthy my acceptance, observing at the same time, that he supposed the institution would not be organized in less than four or five years. The late act of the Legislature of Virginia, rendering it probable that this event will take place at a much earlier date, has induced me to determine  to become a candidate for the professorship of Chymistry and Mechanical Philosophy: to these branches of science many years of my life have been devoted, and I have taught them as a public lecturer and professor, with approbation and success.When I am made acquainted with the proper time and channel of communication; such testimonials as may be deemed necessary, shall be forwarded. Judge Cooper, Robt Patterson Esqr director of the Mint, Dr Patterson, Dr Hare, John Vaughan Esqr, and many other gentlemen of high standing in Society, it is believed will give a very favourable opinion both as regards talent and integrity of character.A line addressed to Dr Thos P Jones, in this place will be esteemed a favour.I am Sir With the highest consideration Your Obedient ServantThos P Jones.